COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-14-00131-CV


In re Bobby Deon Davis and York           §    Original Proceeding
Landscaping, LLC
                                          §    From the 153rd District Court

                                          §    of Tarrant County (153-250823-11)

                                          §    May 20, 2014

                                          §    Opinion by Justice Walker



                                   JUDGMENT

      This court has considered the petition for writ of mandamus filed by

Relators Bobby Deon Davis and York Landscaping, LLC. We conditionally grant

Relators’ petition. Writ will issue only if Respondent fails to amend the order

partially granting a new trial to more specifically set out the reasons for which she

set aside the jury verdict and granted a new trial as to actual damages.

      It is further ordered that Real Parties in Interest Kali Marie Wood and Kari

Feris shall pay all costs of this proceeding, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Sue Walker___________________
                                         Justice Sue Walker